          Case 1:18-vv-01128-UNJ Document 24 Filed 09/30/19 Page FOR
                                                      REISSUED   1 of 2PUBLICATION
                                                                                          SEP 30 2019
                                                                                           OSM
                                                                               U.S. COURT OF FEDERAL CLAIMS
     ]n tbe Wniteb ~tates <!Court of jfeberal <!Claims
                                OFFICE OF SPECIAL MASTERS
                                          No. 18-1128V
                                    Filed: September 4, 2019

************* *
DOROTHY J. KAPP,                                  *
                                                  *        Dismissal; Pneumococcal conjugate
                Petitioner,                       *        vaccine; Atrial fibrillation
                                                  *
v.                                                *
                                                  *
SECRETARY OF HEALTH                               *
AND HUMAN SERVICES,                               *
                                                  *
                Respondent.                       *
*************                                     *
Dorothy J. Kapp, pro se, Louisville, KY
Daniel Principato, Esq., U.S. Dept. of Justice, Washington, DC for respondent.

                                               DECISION 1

Roth, Special Master:

        On August 1, 2018, petitioner filed a petition for Vaccine Compensation in the National
Vaccine Injury Compensation Program ("the Program"),2 alleging that a pneumococcal conjugate
vaccine caused her to develop atrial fibrillation and other adverse effects. On July 9, 2019,
respondent filed a Motion to Dismiss based on the record. In response, petitioner submitted a
request via email that her case be dismissed.


1
 Although this Decision has been formally designated " unpublished," it will nevertheless be posted on the
Court of Federal Claims's website, in accordance with the E-Government Act of 2002, Pub. L. No. I07-
347, 116 Stat. 2899, 29 13 ( codified as amended at 44 U.S.C. § 3501 note (2006)). This means the Decision
will be available to anyone with access to the internet. However, the parties may object to the Decision's
inclusion of certain kinds of confidential information. Specifically, under Vaccine Rule l 8(b), each party
has fourteen days within which to request redaction "of any information furnished by that party: (1) that is
a trade secret or commercial or financial in substance and is privileged or confidential; or (2) that includes
medical files or s imilar files, the disclosure of which would constitute a clearly unwarranted invasion of
privacy." Vaccine Rule l 8(b). Otherwise, the whole Decision will be available to the public. Id.

2The Program comprises Part 2 of the National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660,
100 Stat. 3755, codified as amended, 42 U.S.C. §§ 300aa-10 et seq. (hereinafter "Vaccine Act" or "the
Act"). Hereafter, individual section references will be to 42 U.S.C. § 300aa of the Act.
          Case 1:18-vv-01128-UNJ Document 24 Filed 09/30/19 Page 2 of 2



        To receive compensation under the Program, petitioner must prove either 1) that she
suffered a "Table Injury" - i.e., an injury falling within the Vaccine Injury Table - corresponding
to her vaccination, or 2) that she suffered an injury that was actually caused by a vaccine. See §§
13(a)(l)(A) and 1 l (c)(l). An examination of the record did not uncover any evidence that
petitioner suffered a "Table Injury." Further, the record does not contain persuasive evidence
indicating that petitioner's alleged injury was vaccine-caused or in any way vaccine-related.

        Under the Act, petitioner may not be given a Program award based solely on the petitioner's
claims alone. Rather, the petition must be supported by either medical records or by the opinion
of a competent physician. § l 3(a)(l ). In this case, because there are insufficient medical records
supporting petitioner's claim, a medical opinion must be offered in support. Petitioner, however,
has offered no such opinion that supports a finding of entitlement.

        Accordingly, it is clear from the record in this case that petitioner has failed to demonstrate
either that she suffered a "Table Injury" or that her injuries were "actually caused" by a
vaccination. Thus, this case is dismissed for insufficient proof. The Clerk shall enter judgment
accordingly.

        The Clerk's Office is directed to send this Decision to Ms. Kapp at the following address
via certified and regular mail.

        Dorothy Kapp
        7609 Charron Road
        Louisville, KY 40220

        IT IS SO ORDERED.

         ~w?)e,<N?M
       Date
                            ~ , 2...0t l.\             •"IDA ,f}_- cCbu- I~,
                                                       MindyfMichaels Roth
                                                       Special Master




                                                   2
